Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are directed to more than just receiving target strings and comparing them to model strings using bitmaps and bitmap weights, the invention is directed to character string comparison using techniques that improve the performance of the system by improving the running time of character string distance calculation while operating at a scale which is too large to be performed in a human’s mind.  The claims as amended present a method, non-transitory computer-readable medium, and a system comprising: receiving a target character string; comparing target characters in the target character string to model characters in a model character string that comprises a sequence of a plurality of characters to produce a target bitmap indicating characters that are common between the target character string and the model character string, the target bitmap comprising a plurality of first flag bits, each first flag bit being associated with a respective character of the target character string and having a first value or a second value, wherein a first flag bit having the first value indicates that a respective target character in the target character string matches a corresponding model character in the model character string, and the first flag bit having the second value indicates that a respective target character in the target character string does is different from a corresponding model .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        11/4/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152